Citation Nr: 1815057	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  10-33 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a prostate disability, to include prostatitis.

2.  Entitlement to service connection for hematuria.

3.  Entitlement to an initial compensable rating, and a rating in excess of 30 percent from May 3, 2017 for bilateral plantar fasciitis.

4.  Entitlement to an initial compensable rating for post-operative left inguinal hernia with residual scar.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to February 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In November 2012, the Veteran testified at a videoconference hearing before Veterans Law Judge (VLJ) who is no longer employed by the Board.  In December 2016, VA sent the Veteran a letter offering a new hearing.  He has not since requested a new hearing.

This matter was previously before the Board, most recently in December 2016, when it was remanded for additional development.  The case has been returned to the Board for further appellate consideration.

In an October 2017 rating decision issued by the RO, service connection for tinea versicolor face, back and arms was granted.  This action constitutes a full grant of the benefits sought, and this issue is no longer on appeal.  The October 2017 rating decision also increased the disability evaluation for bilateral pes planus to 30 percent, effective May 3, 2017.


FINDINGS OF FACT

1.  The evidence is against a finding that the Veteran has a current prostate disability, to include prostatitis.

2.  The evidence is against a finding that the Veteran has a disability characterized by hematuria.

3.  Prior to May 3, 2017, the Veteran's bilateral plantar fasciitis was manifested by mild symptoms that were relieved by orthotics.

4.  Since May 3, 2017, the Veteran's bilateral plantar fasciitis chronically compromises weight bearing and is manifested by pain on accentuated use and manipulation.

5.  The evidence is against a finding that the Veteran has a recurrent left inguinal hernia.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a prostate disability, to include prostatis, have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2017).

2.  The criteria for service connection for hematuria have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

3.  The criteria for an initial compensable evaluation for bilateral plantar fasciitis prior to May 3, 2017 have not been met.  38 U.S.C. § 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.71a, Diagnostic Code 5299-5276 (2017).

4.  The criteria for an evaluation in excess of 30 percent for bilateral plantar fasciitis on and after May 3, 2017 have not been met. 38 U.S.C. § 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.71a, Diagnostic Code 5299-5276 (2017).

5.  The criteria for a compensable evaluation for postoperative residuals, left inguinal hernia with scar have not been met.  See 38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10; 4.114, Diagnostic Code 7338 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.
38 U.S.C. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Circuit Court of Appeals has held that "absent extraordinary circumstances ... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist has been satisfied.  All identified outstanding evidence has been obtained to the extent possible.

II. Service Connection

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1167 (2004); Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. 
§ 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C. 
§ 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).


A.  Prostate Disability, to Include Prostatitis

The Veteran asserts that he has a prostate disability, to include prostatitis that is related to his time in service.  The Veteran testified that he was diagnosed with prostatitis after his discharge from service, in late 2009.

The Veteran's service treatment records (STRs) reflect that the Veteran was treated for prostatitis on one occasion in May 2007.

The Veteran underwent a VA general medical examination in January 2009.  The examiner noted that the examination request indicated that the Veteran had prostatitis.  The Veteran reported that he was not aware of prostatitis or any prostate problem.  The examiner did not diagnosis the Veteran with prostatitis.

The Board remanded this issue in April 2013 because the examiner did not address whether or not the Veteran had a current diagnosis of prostatitis and if so, whether it was related to service.

The Veteran underwent a VA male reproductive system examination in May 2013.  The examiner noted that the Veteran did not have a history of prostatitis.  The examiner did diagnose benign prostatic hypertrophy and determined that the disability was less likely than not related to service, as prostatic hypertrophy developed with age and was not caused by an incident of hematuria the Veteran experienced in service in 1979 that was noted in his STRs.  The Board remanded the matter for an addendum opinion.

The Veteran underwent VA male reproductive system examinations in March 2016.  The examiner did not diagnose prostatitis or any prostate disability.  In an opinion dated June 2016, the examiner stated that the Veteran had one incident of prostatitis in 2007 while in the military which was treated and resolved.  The examiner reported that the Veteran's medical records were negative for any chronic prostatitis or prostate problems.  The examiner stated that one incident of prostatitis was common and was not considered chronic.

The Board notes that prostatitis is not a disease enumerated in the VA regulations as chronic conditions for which presumptive service connection may be granted.  38 U.S.C. §§ 1112, 1113 (West 2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017).  Thus, the theories of continuity of symptomatology and presumptive service connection are not applicable in this case.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board will consider direct service connection.

At the March 2016 VA examination, the examiner conducted a review of the Veteran's medical history and an in-person examination of the Veteran.  As noted above, the examiner did not diagnose prostatitis or any prostate disability.  The examiner further stated that the one incident the Veteran experienced in service had resolved.  The Board finds that the medical evidence does not establish a post-service diagnosis of prostatitis.  In the absence of a current disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, the claim must be denied.

Accordingly, the preponderance of the evidence is against a finding that the Veteran has a current disability.  Consequently, the benefit of the doubt rule does not apply, and entitlement to a service connection for prostatitis is denied.  See 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.

B.  Hematuria

The Veteran asserts that he had episodes of hematuria while he was on active duty.  He testified at his November 2012 hearing that he may have had one or two episodes of hematuria after his discharge from service, but was not experiencing it at the time of his hearing.  The Veteran further testified that he never received a diagnosis associated with hematuria.

The Veteran's STRs show that he was seen in service for a complaint of a sudden onset of hematuria in December 1979.  The Veteran was seen by a urologist in January 1980; his STRs indicate complaints of hematuria in February and March 1980.  The Veteran underwent a cystoscopy in May 1980 and the urologist noted that the hematuria had almost completely resolved.  The urologist noted that there was a faintly pink efflux from the Veteran's left ureteric orifice.  The Veteran was seen in August 1980, at which time the clinician noted marked trigonitis and inflammation.  The clinician stated that the hematuria was secondary to trigonitis.  The plan was to have a follow-up cystoscopy in three months.  The Veteran was returned to full duty.  In November 1980, in intravenous pyelogram revealed bilateral clear efflux and showed that the trigonitis had resolved.

The Veteran underwent a VA general medical examination in January 2009, prior to his retirement from service.  The examiner noted that the Veteran's STRs were not available for review, and that the information obtained during the examination was provided by the Veteran.  The examiner noted that the Veteran had history of hematuria approximately 20 years earlier.  The Veteran stated that he did not know of any diagnosis and that he had experienced intermittent hematuria for years which would last for approximately one day and then resolve.  The examiner noted that there was no evidence of renal dysfunction, lethargy, weakness, anorexia, or weight change.  The examiner documented that the Veteran had no urinary frequency during the day and no urinary tract infections.

The Board remanded this issue in April 2013 because the examiner did not state whether or not the Veteran had a current disability characterized by hematuria, and if so whether it is related to service.

The Veteran underwent a VA examination in May 2013.  The examiner determined that the Veteran had benign prostatic hypertrophy and stated that it was less likely than not it was related to service, as prostatic hypertrophy developed with age and was not caused by the incident of hematuria the Veteran experienced in service in 1979.

The Board remanded this issue again in December 2016 to obtain an addendum opinion which clearly identified any disability related to hematuria during the course of the appeal period (from 2009) to include benign prostatic hypertrophy.  The examiner was asked to provide an opinion as to whether it was at least as likely as not that any disability was incurred in service, or is related to service, to include hematuria.

In April 2017, an addendum opinion was provided in which the examiner stated that the Veteran's hematuria was not related to one incident of prostatitis the Veteran experienced in 2007.

The Board notes that the Veteran does not have a current chronic disability that is characterized by hematuria.  The Veteran's medical records show that the Veteran experienced trigonitis in service which resolved.  There is no medical evidence which establishes the Veteran experienced hematuria since his in-service incident which resolved.  Moreover, there is no indication that the Veteran's in-service hematuria is related to any disabling condition.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.   In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability nearly contemporaneous to or at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis predating the filing of a claim).  Absent competent evidence of the existence of a disability, service connection cannot be granted.  See Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Here, the Veteran has not identified any evidence of a currently diagnosed disability that is related to his in-service incident of hematuria, and there is no evidence associated with the file that shows the Veteran currently has a disability of hematuria or a current disability that is manifested by hematuria.

The Board finds that the evidence does not reflect existence of a currently disability of hematuria.  Therefore, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply, and the claim for service connection for hematuria must be denied.  See 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.

II. Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can be practically determined, on the average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.
38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a "staged" rating are required.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

A. Plantar Fasciitis

The Veteran is seeking an initial compensable evaluation for bilateral plantar fasciitis prior to May 3, 2017 and in excess of 30 percent thereafter.

The Veteran's bilateral plantar fasciitis is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5299-5276, as analogous to pes planus.  Under DC 5276, a noncompensable evaluation is assigned for mild flatfoot, with symptoms relieved by built-up shoe or arch support.  A 10 percent evaluation is assigned for unilateral or bilateral symptoms that are moderate, characterized by weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  A 30 percent disability rating is warranted where the evidence shows that the pes planus symptoms are severe bilaterally as demonstrated by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated indication of swelling on use, and characteristic callosities.  The maximum 50 percent evaluation is warranted for pronounced bilateral flatfoot demonstrated by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.

Bilateral Plantar Fasciitis Evaluation Prior to May 3, 2017

The Veteran underwent a VA general medical examination in January 2009.  The examiner noted that the Veteran had a left heel spur.  The Veteran reported experiencing pain on arising in the mornings on the plantar surface of his feet that improves after he has been up for a while.  The Veteran reported that the pain recurs after he has been sitting at his desk and then gets up to walk around.  The examiner noted that these are typical symptoms of plantar fasciitis.  The Veteran reported that he used shoe inserts.  The examiner noted that the Veteran had some flattening of the midfoot, but not enough to diagnoses pes planus.  The examiner noted no tenderness and indicated that the Veteran was able to dorsiflex his foot to 20 degrees and plantar flex to 40 degrees.  The examiner noted no skin or vascular changes to the Veteran's feet.  No callouses, hammertoe, high arch, clawfoot or other deformity was noted.  The examiner stated that the Veteran did not have flat feet or hallux valgus.  The examiner diagnosed the Veteran with plantar fasciitis.  Based on the findings of the examination, a noncompensable evaluation was assigned.

The Veteran testified at his November 2012 hearing that he was experiencing constant foot pain.  He testified that he continued to use shoe inserts.  The Veteran requested a new examination because his symptoms had increased in severity.

The Veteran was afforded a VA foot examination in May 2013.  The examiner noted the Veteran's diagnosis of bilateral plantar fasciitis.  The Veteran reported that he did not have any flares or incapacitating episodes, but that he was prevented from walking for 30 to 60 minutes upon arising from bed due to pain in the bottoms of his feet.  The Veteran reported that he did not take any medication for this condition and that he did not miss any work due to his foot problems.

The Veteran's VA treatment records include a March 2015 podiatry note.  The Veteran sought treatment for his pes planus/instep issues.  The Veteran required new orthotics.  The clinician noted no changes from the Veteran's previous diagnosis of pes planus and the Veteran was prescribed new orthotics.

The Board finds that an initial compensable evaluation, prior to May 3, 2017, is not warranted.  The Veteran has reported experiencing pain, but did not take medication, nor has he missed work due to foot problems.  The evidence does not establish that the Veteran experienced moderate symptoms, characterized by weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, or pain on manipulation and use of the feet.  Additionally, the examiners found no deformities of the feet.  Therefore a compensable evaluation prior to May 3, 2017 is not warranted.

Bilateral Plantar Fasciitis Evaluation From May 3, 2017

The Veteran underwent a VA foot condition examination on May 3, 2017.  The examiner noted the Veteran's diagnoses of bilateral pes planus and bilateral plantar fasciitis.  The examiner noted that the Veteran complained of pain in his heels and the arches of both feet upon getting out of bed in the morning and when standing for long periods of time.  The Veteran reported experiencing flare-ups that impact the function of his feet described as difficulty with first steps out of bed and prolonged weightbearing.  The examiner noted that the Veteran has pain in both feet which was accentuated on use and manipulation of the feet.  The Veteran reported that he used orthotics, but he remained symptomatic.  The examiner noted that the Veteran had decreased longitudinal arch height of his feet on weightbearing.  The examiner documented that the Veteran did not have inward bowing of the Achilles tendon, or a lower extremity deformity causing alteration of the weightbearing line.  The examiner noted that the Veteran had moderate bilateral plantar fasciitis which chronically compromised weight bearing and required orthotics.  The examiner noted the Veteran experienced pain on physical examination.  The examiner determined that there was a worsening of the Veteran's symptoms, and experienced additional symptoms which were directly due to the Veteran's service-connected bilateral plantar fasciitis.  Based on the findings of this examination, the Veteran was awarded a 30 percent disability evaluation for his plantar fasciitis effective May 3, 2017, the date of the examination.

The Board finds that an increased evaluation, in excess of 30 percent, is not warranted for the period beginning on May 3, 2017.  The Veteran's bilateral plantar fasciitis symptoms do not include marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  Therefore, his symptoms do not meet the criteria for an evaluation in excess of 30 percent beginning on May 3, 2017.  The Veteran continues to meet the criteria for a 30 percent disability evaluation.  Therefore an evaluation in excess of 30 percent for bilateral plantar fasciitis from May 3, 2017 is denied. 

B.  Residuals of Hernia, with Scar

The Veteran is seeking an initial compensable evaluation for postoperative residuals, left inguinal hernia with scar. 

Section 4.114 of 38 C.F.R. sets forth the criteria for rating disabilities of the digestive system.  Under this regulation, Diagnostic Code 7338 pertains to inguinal hernias.  A noncompensable evaluation is assigned for an inguinal hernia that is small, reducible, or without true hernia protrusion.  A noncompensable evaluation is also assigned for an inguinal hernia that is not operated on, but is remediable.  A 10 percent evaluation is assigned for postoperative recurrent, readily reducible hernia well supported by truss or belt.  A 30 percent evaluation is warranted for small, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible.  A 60 percent evaluation is assigned for large, postoperative, recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable.  38 C.F.R. § 4.114, DC 7338.  The rating schedule provides that ten percent is added for bilateral involvement if the second hernia is compensable.  This means that the more severely disabling hernia is to be evaluated, and 10 percent, only, is added for the second hernia if the latter is of compensable degree.  See note following 38 C.F.R. § 4.114, DC 7338.

The Veteran underwent a VA general medical examination in January 2009.  The examiner noted that the Veteran had a left inguinal hernia repair in 2000.  The Veteran reported experiencing occasional pain at the operative site with straining.  The examiner noted there was no evidence of recurrent hernia.  The examination revealed a 1.5 inch flat surgical scar which was non-tender.  Based on these findings, a noncompensable evaluation was assigned.

The issue was remanded by the Board in April 2013 for a new VA examination as the Veteran testified at his November 2012 hearing that he had undergone a left hernia surgery repair.

The Veteran underwent a VA hernia examination in January 2014.  The Veteran reported that he had surgery for a left inguinal hernia in 2012.  The examiner noted that the physical examination revealed no hernias.  The Veteran reported experiencing chronic inguinal pain.  Other than the scar, the examiner recorded no other pertinent findings, complications, conditions or symptoms related to the condition.

Private medical records dated November 2015 revealed no hernias.  The Veteran's abdomen was non-tender.  Similarly, April 2016 medical records revealed no hernias.

The Board remanded the issue in December 2016 to obtain the medical records associated with the Veteran's 2012 hernia surgery.  These records were received in August 2017 and reflect that the Veteran underwent a bilateral inguinal hernia repair in December 2012.  The operative report noted that the Veteran had a left direct inguinal hernia and a recurrent right direct inguinal hernia.

Based on the foregoing, the Board finds that a compensable evaluation for the Veteran's postoperative residuals, left inguinal hernia with scar is not warranted as the Veteran has not been diagnosed with a recurrent left hernia during the appeal period.  In addition, there is no indication that the Veteran requires a truss or belt for support of a recurrent hernia.  As such, the preponderance of the evidence is against a finding that a compensable rating is warranted for the Veteran's postoperative residuals, left inguinal hernia with scar; therefore, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Consideration has been given to assigning a staged rating; however, at no time during the period in question have the postoperative residuals, left inguinal hernia with scar disability warranted higher schedular rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007).










	(CONTINUED ON NEXT PAGE)







ORDER

Service connection for prostate disability, to include prostatitis, is denied.

Service connection for hematuria is denied.

Entitlement to a compensable evaluation for bilateral plantar fasciitis prior to May 3, 2017 is denied.

Entitlement to an increased evaluation in excess of 30 percent for bilateral plantar fasciitis from May 3, 2017 is denied.

Entitlement to an initial compensable evaluation for postoperative residuals, left inguinal hernia with scar, is denied.




____________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


